FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


GUILLERMO ANTONIO CORTES                         No. 12-73173
FERNANDEZ, AKA Guerno Hernandez
Cortes,                                          Agency No. A094-450-965

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Guillermo Antonio Cortes Fernandez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen based on ineffective assistance of prior counsel. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the BIA’s denial of a motion to reopen, and we review de

novo questions of law and constitutional claims. Singh v. Ashcroft, 367 F.3d 1182,

1185 (9th Cir. 2004). We deny in part, and dismiss in part, the petition for review.

      The BIA did not abuse its discretion in denying Cortes Fernandez’s motion

to reopen for failure to establish prejudice from his former attorney. See Rojas-

Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (requiring prejudice to state

valid claim of ineffective assistance of counsel). Cortes Fernandez’s contention

that his former counsel deprived him of an opportunity to challenge the agency’s

denial of his application for relief before this court failed to describe a colorable

challenge to the agency’s decision that would establish “plausible grounds for

relief.” Id. (presumption of prejudice rebutted when petitioners do not show

plausible grounds for relief).

      We lack jurisdiction to consider Cortes Fernandez’s unexhausted contention

regarding the IJ’s purported excessive reliance on charging documents. See Tijani

v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                     12-73173